UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 10, 2014 INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD. (Exact name of registrant as specified in charter) Nevada 000-26309 98-0200471 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4235 Commerce Street, Little River, South Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(843) 390-2500 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01. Other Events. On April 10, 2014, Integrated Environmental Technologies, Ltd. (the “Company”) issued a press release providing an update on the marketing of Excelyte™ to the energy industry. A copy of the press release is attached hereto as Exhibit 99.1. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d)Exhibits: Exhibit No. Description Press Release Re:Integrated Environmental Technologies, Ltd. Provides Update on Marketing of Excelyte™ to Energy Industry. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEGRATED ENVIRONMENTALTECHNOLOGIES, LTD. April 10, 2014 By: /s/David R. LaVance David R. LaVance President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press Release Re:Integrated Environmental Technologies, Ltd. Provides Update on Marketing of Excelyte™ to Energy Industry.
